DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 11 February 2022, with respect to independent claims 1, 11 and 20 have been fully considered and are persuasive.  The rejections of independent claims 1, 11 and 30 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A foldable electronic device accessory, comprising: a first housing having one surface configured to couple with at least a part of a first body of a foldable electronic device; a second housing coupled to the first housing about an axis, wherein the second housing has one surface configured to couple with at least a part of a second body of the electronic device; a slide portion having one surface disposed to face an other surface of the second housing and configured to reciprocate toward the axis on the other surface of the second housing; and a first cover configured to enclose an other surface of the first housing, the other surface of the second housing, and an other surface of the slide portion, wherein the one surface of the first housing and the one surface of the second housing face each other in a folded state, and wherein the other surface of the first housing and the other surface of the second housing do not face each other and form a plane in an unfolded state. wherein the second body of the electronic device is foldably connected to the first body of the electronic device.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim1 , the prior art of record, taken alone or in combination, fails to teach or disclose the interconnection and interrelationship of a slide portion having one surface disposed to face another surface of the second housing; and a first cover configured to enclose an other surface of the firs housing, the other surface of the second housing and an other surface of the slide portion, as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or disclose the interconnection and interrelationship of a second housing having one surface as to which the second boy is coupled, as claimed in combination with the remaining limitations of independent claim 11.
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or disclose the interconnection and interrelationship wherein a portion of the second body is visible through at least a portion of the second housing when there is a light source at one surface of the second housing, and wherein the second body is not visible when there is no light source at one surface, as claimed in combination with the remaining limitations of independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



14 June 2022